Case 18-27023        Doc 32     Filed 04/09/19     Entered 04/09/19 15:58:39          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 27023
         Kutina Freeman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/26/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 02/07/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-27023              Doc 32          Filed 04/09/19    Entered 04/09/19 15:58:39              Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                            $0.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                   $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                 $0.00
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                               $0.00

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted      Allowed         Paid          Paid
 AT&T Internet                             Unsecured          10.00           NA            NA            0.00        0.00
 Capital One Bank                          Unsecured          56.58           NA            NA            0.00        0.00
 Capital One Bank                          Unsecured          39.29           NA            NA            0.00        0.00
 Chase Bank                                Unsecured          15.00           NA            NA            0.00        0.00
 City Of Chicago Department of Finance     Unsecured         970.00           NA            NA            0.00        0.00
 ComEd                                     Unsecured         150.00           NA            NA            0.00        0.00
 Hertz Claim Center                        Unsecured         385.75           NA            NA            0.00        0.00
 JNR Adjustment Company                    Unsecured         385.75           NA            NA            0.00        0.00
 Peoples Gas                               Unsecured         176.17           NA            NA            0.00        0.00
 T Mobile/T-Mobile USA Inc                 Unsecured          84.22           NA            NA            0.00        0.00
 TCF Bank                                  Unsecured          23.46           NA            NA            0.00        0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured      2,130.00            NA            NA            0.00        0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        2,130.00       2,492.48      2,492.48           0.00        0.00
 Tristan & Cervantes                       Unsecured          34.78           NA            NA            0.00        0.00
 United States Dept Of Education           Unsecured         869.54           NA            NA            0.00        0.00
 Xfinity                                   Unsecured          10.00           NA            NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-27023        Doc 32      Filed 04/09/19     Entered 04/09/19 15:58:39             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $2,492.48               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $2,492.48               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/09/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
